Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 1 of 12




                  Exhibit B
                Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 2 of 12

                                                                                                US008812993B2


(12) United States Patent                                                     (10) Patent No.:                 US 8,812,993 B2
       Goertz                                                                 (45) Date of Patent:                      Aug. 19, 2014
(54) USER INTERFACE                                                             5,036,187 A       7, 1991 Yoshida et al.
                                                                                5,053,758 A      10, 1991 Cornett et al.
                                -                                               5,194,863. A      3, 1993 Barker et al.
(75) Inventor: Magnus Goertz, Lidingo (SE)                                      5,283,558  A      2f1994  Chan
                                                                                5,305,435 A * 4/1994 Bronson ....................... 71.5/777
(73) Assignee: Neonode Inc., Santa Clara, CA (US)                               5.406,307 A * 4/1995 Hirayama et al. ............ T15,800
                                                                                5,463,725 A      10, 1995 Henckel et al.
(*) Notice:          Subject to any disclaimer, the term of this                5,561,758. A     10/1996 Hocker et al.
                     patent is extended or adjusted under 35                    3.02 A ck 1. 3: ES al
                                                                                 --   I                      (Calgal. .................
                                                                                                                                          345,173
                     U.S.C. 154(b) by 0 days.                                   5,603,053 A * 2/1997 Gough et al. ..................... 71O/5
                                                                                5,612,719 A       3, 1997 Beernink et al.
(21) Appl. No.: 13/310,755                                                      5,618,232 A       4/1997 Martin
                                                                                5,644,628 A *     7/1997 Schwarzer et al. ........ 379,93.19
(22) Filed:          Dec. 4, 2011                                                                    (Continued)
(65)                    Prior Publication Data                                            FOREIGN PATENT DOCUMENTS
        US 2012/OO94723 A1             Apr. 19, 2012
                                                                         EP                 O 330 767 B1      9, 1989
                                                                         EP                  0513694 A2      11/1992
            Related U.S. Application Data                                                            (Continued)
                                                                                                       O1
(63) Continuation of application No. 10/315,250, filed on
        Dec. 10, 2002, now Pat. No. 8,095,879.                                              OTHER PUBLICATIONS
                                                                         Carlson, Jeff, Visual Quickstart Guide Palm Organizers. Peachpit
(51) also                          (2006.01)                             Press. 2000. Berkeley, CA. pp. xiii. 12, 25, 26, 28-30, 40, 47,246 and
                                                                         253.
        G06F 3/048. I              (2013.01)
        G06F 3/0488                (2013.01)                                                         (Continued)
(52) U.S. Cl.
        CPC ............ G06F 3/0488 (2013.01); G06F 3/0481              Primary Examiner Ryan Pitaro
                                                          (2013.01)      (74) Attorney, Agent, or Firm — Soquel Group LLC
        USPC ............................ 715/863; 715/764; 715/864
(58) Field of Classification Search                                      (57)                 ABSTRACT
     USPC .......................................... 715/863, 864, 764   A non-transitory computer readable medium storing com
     See application file for complete search history.                   puter program code which, when executed by a mobile hand
                                                                         held device that has a touch sensitive display, instructs the
(56)                    References Cited                                 device (i) to display a notification of an incoming phone call,
                 U.S. PATENT DOCUMENTS
                                                                         and (ii) to accept the call in response to a mufti-step operation
                                                                         comprising an object touching the touch sensitive display,
       4,243,879 A        1/1981   Carroll et al.                        and the
                                                                              - Y object
                                                                                   -      gliding along the touch sensitive display in a
       4,301,447 A      1 1/1981 Funk et al.                             specific direction.
       4,790,028 A      12/1988 Ramage
       4,847.606 A       7/1989 Beiswenger                                                  8 Claims, 4 Drawing Sheets
                Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 3 of 12


                                                                  US 8,812,993 B2
                                                                             Page 2

(56)                      References Cited                                            2001/0028365 A1 * 10/2001 Ludolph ....................... 345,764
                                                                                      2001/0030641    A1    10, 2001   Suzuki
                   U.S. PATENT DOCUMENTS                                              2001/0043189    A1*   11/2001    Brisebois et al. ............. 345,156
                                                                                      2001/0043 198   A1    11/2001    Ludtke
       5,745,116 A        4, 1998 PiSutha-Arnond                                      2001/0055006    A1    12/2001    Sano et al.
       5,748,185 A         5/1998 Stephan et al.                                      2002fOOO2326 A1         1/2002 Causey, III et al.
       5,785.439 A         7, 1998 Bowen                                              2002fOO15064 A1        2/2002 Robotham et al. ............ 345,863
       5,821,930 A        10, 1998 Hansen                                             2002/0027549 A1        3/2002 Hirshberg
       5,821,933 A        10, 1998 Keller et al.                                      2002/0029341 A1        3/2002 Juels et al. .................... T13, 184
       5,825,352 A        10, 1998 Bisset et al.                                      2002, 0046353 A1       4/2002 Kishimoto
       5,889,236 A        3/1999 Gillespie et al.                                     2002/0054153 A1*       5/2002 Arnold .......................... 345,810
       5,898,434 A        4/1999 Small et al.                                         2002/0060699 A1*       5/2002 D’Agostini ................... 345.783
       5,900,875 A         5, 1999 Haitani et al.                                     2002fOO63696 A1        5, 2002 Kubo et al.
       5,907.327 A *       5/1999 Ogura et al. .................. 715,764             2002.0075.244 A1       6, 2002 Tani et al.
       5,914,709 A         6, 1999 Graham et al.                                      2002.0109677 A1        8/2002 Taylor
       5,943,039 A         8, 1999 Anderson et al.                                    2002/0135619 A1*       9/2002 Allport ......................... 345,810
       5,943,044 A         8, 1999 Martinelli et al.                                  2002/0171691 A1 11/2002 Currans et al.
       5,956,030 A         9, 1999 Conrad et al.                                      2002/0173300 A1* 11/2002 Shtivelman et al.                   ... 455,418
       5.988,645 A        1 1/1999 Downing                                            2002/0191029 A1* 12/2002 Gillespie et al. .............. 345/810
       6,037,937 A        3, 2000 Beaton et al.                                       2003/0013483 A1         1/2003 AuSems et al. .              ... 455,556
       6,052,279 A        4/2000 Friend et al.                                        2003/0016253 A1         1/2003 Aoki et al. .................... 345,863
       6,085,204 A         7/2000 Chijiwa et al.                                      2003.0043207 A1        3/2003 Duarte
       6,088,032 A * 7/2000 Mackinlay .................... T15,848                    2003/0076306 A1        4/2003 Zadesky et al.
       6,292, 179 B1       9, 2001 Lee                                                2003/00951 O2 A1*      5/2003 Kraft et al. .................... 345,168
       6,304.261 B1       10/2001 Shields et al.                                      2003/O122787 A1   7/2003 Zimmerman et al.
       6,310,610 B1       10/2001 Beaton et al.                                       2003/0206162 A1* 11/2003 Roberts ......................... 345,173
       6,340,979   B1      1/2002    Beaton et al.                                    2004/0001101    A1*    1/2004    Trajkovic et al. ............. 345,781
       6,346,935   B1      2/2002    Nakajima et al.                                  2004/0021643    A1     2/2004    Hoshino et al.
       6,356,287   B1      3/2002    Ruberry et al.                                   2004/0021681    A1     2/2004    Liao .............................. 345,702
       6,529,920   B1      3/2003    Arons et al.                                     2004/0100510    A1     5/2004    Milic-Frayling et al.
       6,542,191 B1       4/2003 Yonezawa                                             2004/01 19763 A1*      6/2004 Mizobuchi et al. ........... 345,863
       6,549,217 B1 *     4/2003 De Greef et al. ............. 71.5/745               2004.0125143 A1        7/2004    Deaton et al.
       6,573,883 B1*      6/2003 Bartlett ......................... 345,156           2004/O14101.0 A1       7/2004    Fitzmaurice et al.
       6,597,345 B2       7/2003 Hirshberg                                            2005.0035956 A1        2/2005    Sinclair et al.
       6,618,063 B1        9, 2003 Kurtenbach                                         2005/0253818 A1       11/2005    Nettamo
       6,639,584 B1       10, 2003 Li                                                 2007/0263822 A1* 1 1/2007 Chang et al. ............. 379,202.01
       6,646,633 B1       11/2003 Nicolas                                             2009,0285383 A1* 11/2009 Tsuei ............................ 379,242
       6,664,983 B2       12/2003 Ludoplh
       6,690,365 B2        2/2004 Hinckley et al.                                                FOREIGN PATENT DOCUMENTS
       6,690,387 B2        2, 2004 Zimmerman et al.
       6,707.449 B2        3/2004 Hinckley et al.                                 EP                   O618528 A1        10, 1994
       6,727,917 B1       4/2004 Chew et al.                                      EP                   O7O3525 A1         3, 1996
       6,734,883   B1      5/2004    Wynn et al.                                  WO                   8600446 A1         1, 1986
       6,757,001   B2 *    6/2004    Allport ......................... T15,840    WO                   8600447 A1         1, 1986
       6,757,002   B1*     6/2004    Oross et al. ................... T15,864
       6,765,559   B2      7/2004    Hayakawa                                                          OTHER PUBLICATIONS
       6,788.292 B1        9, 2004 Nako et al.
       6.812,940 B2 * 1 1/2004 Arnold......................... 715,817            Streitelmeier, Julie, “Palm m100.” The Gadgeteer. 2000. <http://
       6,833,827 B2       12/2004 Lui et al.                                      www.the-gadgeteer.com/review?palm m100 review pp. 1-8.
       6,874,683
       6,925,611 B2
                 B2       4/2005  Keronen et al.
                          8, 2005 SanGiovanni                                     Venolia
                                                                                   enolia et
                                                                                          et al...
                                                                                             al., “T-Cube:
                                                                                                   1-Uube: A Fast. Self-Disclosing Pen-Based
                                                                                                              ast, SeII-Lusclosing Pen-Sased Alph
                                                                                                                                             Alpha
       6.988,246   B2 1/2006 Kopitzke et al.                                      bet.” Apr. 24, 1994. pp. 265-270.
       7,006,077   B1   2/2006 Uusimaki                                           Dulberg, et al. An Imprecise Mouse Gesture for the Fast Activation
       7,007,239   B1* 2/2006 Hawkins et al. .............. 71.5/780              of Controls. Interact 1999. pp. 1-8.
       7,030,861   B1   4/2006 Westerman et al.                                   Pogue, David, Palm Pilot: The Ultimate Guide, 2nd Edition, 1998.
       7,046.232   B2 * 5/2006 Inagaki et al. ................ 345,158            O'Reilly and Associates, Inc. pp. 1-17.
       7,155,683 B1* 12/2006 Williams                                715,816      C. Plaisant and D Wallace "Touchscreen toggle design'. CHI '92
       7,159,120 B2        1/2007 Muratov et al. ............... T13, 182                                                            ggle design,
       7. 1 59,763 B2     1/2007 Yap et al.                                       Proceedings of the SIGCHI Conference on Human Factors in Com
       7,199,786 B2       4/2007 Suraqui                                          puting Systems, May 3-7, 1992, pp. 667-668, ACM New York, NY.
       7,225,408 B2        5/2007 O'Rourke                                        USA.
       7,231,231   B2 *    6/2007    Kokko et al. .................. 455,566      Harrison, B. L., Fishkin, K. P. Gujar. A., Mochon, C. and Want, R.,
       7.283,845   B2 *   10/2007    De Bast ........................ 455,566     Squeeze Me, Hold Me, TiltMe! An Exploration of Manipulative User
       7.286,063   B2     10/2007    Gauthey et al.                               Interfaces, Proceeding of the CHI '98 Conference on Human Factors
       7,304,638   B2     12/2007    Murphy                                       in Computing Systems, ACM, Los Angeles, CA, Apr. 18-23, 1998,
       7.343,565   B2 *    3/2008    Ying et al. .................... 71.5/780    pp. 17-24.
       7,441,196   B2     10/2008    Gottfurcht et al.                            Kurtenbach, G. P. Sellen, A.J. and Buxton, W. A. S. An Empirical
       7.450,114 B2       11/2008 Anwar                                           Evaluation of Some Articulatorv and Cognitive Aspects of Markin
       7,665,043 B2 *      2/2010 Kho .............................. T15,864          Walla                        ry and Cog               p                   9.
       7,818,691   B2 *   10/2010    Irvine ........................... 715,856   Menus, Human-Computer Interaction, vol. 8, Issue 1, L. Erlbaum
       7,880,724   B2      2/2011    Nguyen et al.                                Associates Inc., Hillsdale, NJ, Mar. 1993, pp. 1-23.
       8,120,625   B2      2/2012    Hinckley                                     MacKenzie, I. S. and Soukoreff, R. W., Text Entry for Mobile Com
       8,127,141   B2      2/2012    Hypponen                                     puting: Models and Methods, Theory and Practice, Human-Com
 2001/0000668 A1*          5, 2001 Bodnar ......................... 345,339       puter Interaction, L. Erlbaum Associates Inc. Hillsdale, NJ. 2002,
 2001/0002694 A1           6/2001 Nakazawa et al.                                 vol. 17, pp. 147-198.
 2001/0017934 A1*          8, 2001 Paloniemi et al. ............ 382/107          Mynatt, E. D., Igarashi, T., Edwards, W. K. and LaMarca, A.,
 2001/0022579 A1           9/2001 Hirabayashi                                     Flatland: New Dimensions in Office Whiteboards, Proceeding of the
 2001 OO26268 A1          10, 2001 to                                             CHI '99 Conference on Human Factors in Computing Systems,
 2001/0028344 A1          10, 2001 Iwamoto et al.                                 ACM, New York, NY, May 15-20, 1999, pp. 346-353.
               Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 4 of 12


                                                         US 8,812,993 B2
                                                                  Page 3

(56)                   References Cited                                Graphical Widgets”, Tech. Rep. ISR-TR-94-69, Sep.1994, Institute
                                                                       for Systems Research, University of Maryland, College Park, MD.
                   OTHER PUBLICATIONS                                  Catherine Plaisant and Daniel Wallace, “Touchscreen Toggle
                                                                       Switches: Push or Slide? Design Issues and Usability Study”. Tech.
Bier, E. A., Fishkin, K., Pier, K. and Stone, M. C., A Taxonomy of     Rep. CAR-TR-521, Nov. 1990, Human-Computer Interaction
See-Through Tools: The Video, Proceeding of the CHI '95 Mosaic of      Laboratory, Center for Automation Research, Dept. of Psychology,
Creativity, ACM, New York, NY, May 7-11, 1995, pp. 411-412.            University of Maryland, College Park, MD.
Bier, E. A., Stone, M. C., Fishkin, K., Buxton, W. and Baudel, T., A   Mark A. Tapia and Gordon Kurtenbach, “Some Design Refinements
Taxonomy of See-Through Tools, Conference on Human Factors in          and Principles on the Appearance and Behavior of Marking Menus',
Computing Systems, CHI '94, Boston, MA, ACM, New York, NY.
Apr. 24-28, 1994, pp. 358-364.                                         UIST '95, pp. 189-195, ACM New York, NY, USA.
Damm, C. H., Hansen, K. M. and Thomsen, M., Tool Support for           Michael McGuffin, Nicolas Burtnyk and Gordon Kurtenbach, “FaST
Cooperative Object-Oriented Design: Gesture Based Modeling on an       Sliders: Integrating Marking Menus and the Adjustment of Continu
Electronic Whiteboard, Proceeding of the CHI '00 Conference on         ous Values'. Proc. Graphics Interface, May 2002, pp. 35-42.
Human Factors in Computing Systems, ACM, New York, NY. Apr.            Harrison, Beverly L. Fishkin, Kenneth P. Gujar, Anuj, Mochon,
1-6, 2000, pp. 518-525.                                                Carlos and Want, Roy, Squeeze Me, Hold Me, Tilt Me! An Explora
Jermyn, I., Mayer, A., Monrose, F. Reiter, M. K. and Rubin, A. D.,     tion of Manipulative User Interfaces, Proceeding of the CHI '98
The Design and Analysis of Graphical Passwords, Proceedings of the     Conference on Human Factors in Computing Systems, Apr. 18-23,
8th USENIX Security Symposium, Washington, D.C., USA, Aug.             1998, pp. 17-24. ACM, Los Angeles, CA.
23-26, 1999.                                                           Kurtenbach, Gordon P. Sellen, Abigail J. and Buxton, William A. S.,
Kurtenbach, G. and Buxton, W., Gordon Kurtenbach and William           An Empirical Evaluation of Some Articulatory and Cognitive
Buxton, The Limits of Expert Performance Using Hierarchic Mark         Aspects of Marking Menus, Human-Computer Interaction, vol. 8,
ing Menus, Proceedings from INTERCHI 93 Conference on                  Issue 1, Mar. 1993, pp. 1-23, L. Erlbaum Associates Inc., Hillsdale,
Human Factors in Computing Systems, ACM, New York, NY. Apr.            NJ.
24-29, 1993, pp. 482-487.                                              MacKenzie, I. Scott and Soukoreff, William, Text Entry for Mobile
Pirhonen, A., Brewster, S. and Holguin, C., Gestural and Audio         Computing: Models and Methods, Theory and Practice, Human
Metaphors as a Means of Control for Mobile Devices, Proceedings of     Computer Interaction, 2002, vol. 17, pp. 147-198, L. Erlbaum Asso
the SIGCHI Conference on Human Factors in Computing Systems:           ciates Inc., Hillsdale, NJ.
Changing our World, Changing Ourselves, ACM New York, NY. pp.          Mynatt, Elizabeth D., Igarashi, Takeo, Edwards, W. Keith and
291-298.
SwitchHack 1.62". Jan. 17, 2001, downloaded from http://web.           LaMarca, Anthony, Flatland: New Dimensions in Office
archive.org/web/200101 170650/http://www.deskfree.com/switch           Whiteboards, Proceeding of the CHI '99 Conference on Human
hack.html.                                                             Factors in Computing Systems, May 15-20, 1999, pp. 346-353,
Swipe readme.txt, May 8, 2001, downloaded in Swipe. Zip from           ACM, Pittsburgh, PA.
http://web.archive.org/web/200105080 13439/http://www.                 Bier, Eric A., Fishkin, Ken, Pier, Ken and Stone, Maureen C., A
Samsungshop.co.yu/palm, Swipe. Zip.                                    Taxonomy of See-Through Tools: The Video, Proceeding of the CHI
“Desk Accessories'.Oct. 18, 2000, downoaded from http://web.            95 Mosaic of Creativity, May 7-11, 1995, pp. 411-412, ACM, Den
archive.org/web/2000 1018025151/http://www.doublebang.com/re           ver, CO.
Sources/da.html.                                                       Bier, Eric A., Stone, Maureen C., Fishkin, Ken, Buxton, William and
“Launch 'em 1.53”. Dec. 11, 1998, downloaded from http://www.          Baudel, Thomas, A Taxonomy of See-Through Tools, Conference on
5 star-shareware.com/PDA/Palm/Utilities/launchem.html.                 Human Factors in Computing Systems, CHI 1994, Boston, MA, Apr.
Pogue, David, Palm Pilot: The Ultimate Guide, 2nd Edition, 1999,       24-28, 1994, Proceedings, pp. 358-364. ACM, New York, NY.
O'Reilly and Associates, Inc., pp. 19, 27-36, 38-47, 80, 113, 494,     Damm, Christian Heide, Hansen, Klaus Marius and Thomsen,
507, 509, 519-520.                                                     Michael, Tool Support for Cooperative Object-Oriented Design:
Brad A. Myers, “Mobile Devices for Control”. Mobile HCI 2002, F.       Gesture Based Modeling on an Electronic Whiteboard, Proceeding of
Paterno (Ed.), LNCS 2411, pp. 1-8, 2002. SpringerVerlag, Berlin,       the CHI’00 Conference on Human Factors in Computing Systems,
Heidelberg.                                                            Apr. 1-6, 2000, pp. 518-525, ACM, New York, NY.
Brad A. Myers, Kin Pou Lie and Bo-ChiehYang, “Two-Handed Input         Jermyn, Ian, Mayer Alain, Monrose, Fabian, Reiter, Michael K. and
Using a PDA and a Mouse”, CHI 2000, Apr. 1-6, 2000, CHI Letters,       Rubin, Aviel D. The Design and Analysis of Graphical Passwords,
vol. 2, Issue 1, pp. 41-48, 2000, ACM, New York, NY, USA.              Proceedings of the 8th USENIX Security Symposium, Washington,
Brad A. Myers, “Using Handhelds and PCs. Together'. Communica          D.C., USA, Aug. 23-26, 1999.
tions of the ACM, Nov. 2001, vol. 44, No. 11, pp. 34-41. ACM, New      Kenwood KVT-911 DVD Instruction Manual, 2001, Japan.
York, NY, USA.                                                         Kurtenbach, Gordon and Buxton, William, The Limits of Expert
Gordon Kurtenbach and William Buxton. “User Learning and Per           Performance Using Hierarchic Marking Menus, Proceedings from
formance with Marking Menus', CHI '94 Proceedings of the               INTERCHI93—Conference on Human Factors in Computing Sys
SIGCHI Conference on Human factors in Computing Systems, pp.           tems, pp. 482-487, ACM, New York, NY.
258-264, ACM, New York, NY, USA.                                       Pirhonen, Antti, Brewster, Stephen and Holguin, Christopher, Ges
Gordon Paul Kurtenbach, “The Design and Evaluation of Marking          tural and Audio Metaphors as a Means of Control for Mobile Devices,
Menus'', 1993. Doctoral Thesis, Graduate Department of Computer        Proceedings of the SIGCHI conference on Human factors in com
Science, University of Toronto.                                        puting systems: Changing Our World, Changing Ourselves, pp. 291
David A. Carr, “Specification of Interface Interaction Objects', CHI   298, ACM New York, NY.
'94 Proceedings of the SIGCHI Conference on Human factors in           Launch 'em 3.02, Oct. 8, 2001, SynergySolutions Inc., pp. 1-20.
Computing Systems, pp. 372-378, 1994, ACM, New York, NY, USA.          Launch 'em, SynergySolutions Inc., Oct. 8, 2001.
David A. Carr, Ninad Jog, Harsha Prem Kumar, Marko Teittinen and
Christopher Ahlberg, “Using Interaction Object Graphs to Specify       * cited by examiner
      Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 5 of 12


U.S. Patent      Aug. 19, 2014    Sheet 1 of 4         US 8,812,993 B2
      Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 6 of 12


U.S. Patent        Aug. 19, 2014   Sheet 2 of 4        US 8,812,993 B2




            233

      & TASKMANAGER

       3 CALCULATOR
      245 cAMERA
          CHAT
       6
       7
       8
       9
           NOTEBOOK
           MP3 PLAYER
           RECORDER
           E-MAIL
                               a                  )
      Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 7 of 12


U.S. Patent      Aug. 19, 2014    Sheet 3 of 4                  US 8,812,993 B2




                                                 pastruANAGER
                                                   role
      Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 8 of 12


U.S. Patent      Aug. 19, 2014    Sheet 4 of 4           US 8,812,993 B2




                                            62
                                                    61
                                                 Fig. 14.
              Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 9 of 12


                                                      US 8,812,993 B2
                               1.                                                                    2
                    USER INTERFACE                                        It is also a problem to provide a simple way to make the
                                                                        most commonly used functions for navigation and manage
           PRIORITY REFERENCE TO RELATED                                ment available in the environment of a small handheld com
                    APPLICATIONS                                        puter unit.
  This application is a continuation of U.S. application Ser.                                        Solution
No. 10/315,250, entitled USER INTERFACE FORMOBILE
HANDHELD COMPUTER UNIT, filed on Dec. 10, 2002                            Taking these problems into consideration, and with the
now U.S. Pat. No. 8,095,879 by inventor Magnus George                   staring point from a user interface for a mobile handheld
Goertz.                                                            10   computer unit, which computer unit comprises a touch sen
                                                                        sitive area, which touch sensitive area is divided into a menu
                    TECHNICAL FIELD                                     area and a display area, which computer unit is adapted to run
                                                                        several applications simultaneously and to present an active
   The present invention relates to a user interface for a              application on top of any other application on the display
mobile handheld computer unit, which computer unit com
                                                                   15   area, the present invention teaches that the menu area is
                                                                        adapted to present a representation of a first, a second and a
prises a touch sensitive area, and which touch sensitive area is        third predefined function, where the first function is a general
divided into a menu area and a display area.                            application dependent function, the second function is a key
   The computer unit is adapted to run several applications             board function, and the third function is a task and file man
simultaneously and to present any active application on top of          ager. The present invention also teaches that any one of these
any other application on the display area.                              three functions can be activated when the touch sensitive area
   The present invention also relates to an enclosure for a             detects a movement of an object with its starting point within
handheld computer unit                                                  the representation of the function on the menu area and with
   The present invention also relates to a computer readable            a direction from the menu area to the display area.
medium. A computer program product with computer pro               25      With the purpose of providing a simple way of managing
gram code is stored within the computer readable medium,                any application or the operations system, the present inven
which code, when read by a computer, will make it possible              tion teaches that if the first function is activated, the display
for this computer to present a user interface according to the          area is adapted to display icons representing services or set
invention.                                                              tings, depending on the current active application. One of the
                                                                   30   icons always represents a "help'-service, regardless of appli
           DESCRIPTION OF BACKGROUND ART                                cation. The icons are adapted to represent services or settings
                                                                        of the operations system of said computer unit, such as back
   Mobile handheld computers are known in various embodi                ground picture, clock, users, help, etc. if no application is
ments. One kind of handheld computer is the personal digital            currently active on the computer unit.
assistant (PDA), which is getting more and more powerful.          35      Selections of preferred service or setting is done by tapping
   Another kind of handheld computer unit is the mobile                 on corresponding icon
phone, which also is getting more and more powerful. There                 With the purpose of providing the access to a text input
are also examples of where the mobile phone and the PDA are             function in any application in the computer unit, the present
merging into one unit.                                                  invention teaches that when the second function is activated,
                                                                   40   the display area is adapted to display a keyboard and a text
   A third kind of handheld computer is the laptop computer,            field,
which is getting Smaller and Smaller, even competing in size               If a text passage in an active application is highlighted, then
with the PDAs.                                                          this text passage is displayed in the text field for editing
   The need to manage more information has led the devel                through the keyboard and that the highlighted text passage is
opment towards new solutions regarding user interfaces and         45   replaced by the edited text passage when the second function
navigation. The PDA’s and mobile phones are getting larger              is deactivated.
and larger in order to provide a user-friendly interface.                 If no text passage in an active application is highlighted,
   Since the users have gotten used to Small handheld units, it         then the text field is available for inputting and editing of text
is hard to move towards larger units. This has led to foldable          through the keyboard.
keyboards, different kinds of joysticks and different kinds of     50      In the case of the latter the first function can be activated, or
touch sensitive displays and pads intended to help in provid            the second function can be closed, in which a choice of saving
ing a user interface that is suitable for Small handheld com            or deleting the inputted text is given. The choice of saving the
puter units.                                                            inputted text results in an activation of the first function. In
                                                                        this case the first function will present services or settings
      SUMMARY OF THE PRESENT INVENTION                             55   available for the inputted text, such as saving the inputted text
                                                                        for later use, using the inputted text as telephone number in a
                     Technical Problems                                 telephone application, or sending the inputted text as message
                                                                        in communications application.
   It is a problem to provide a user-friendly interface that is            In order to provide a task and file management in a user
adapted to handle a large amount of information and different      60   interface for a handheld mobile computer, the present inven
kinds of traditional computer-related applications on a small           tion teaches that, if the third function is activated, the display
handheld computer unit.                                                 area is adapted to display a list with a library of available
   It is a problem to provide a user interface that is simple to        applications and files on the computer unit. A selection of an
use, even for inexperienced users of computers or handheld              application will start the application, and a selection of a file
devices.                                                           65   will open the file in an application intended for the file.
  It is a problem to provide a small handheld computer unit                A selection of an application or a file is done by moving the
with an easily accessible text input function.                          object so that the representation of desired application or file
              Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 10 of 12


                                                       US 8,812,993 B2
                              3                                                                          4
is highlighted, removing the object from the touch sensitive              any other application on the display area 3. It should be
area, and then tapping on the touch sensitive area.                       understood that by simultaneously it is meant any technology
   According to the present invention a navigation in the listis          that will make it appear to a user of the computer unit that
performed by moving the object in a direction towards the top             applications are run simultaneously and that the present
of the list or towards the bottom of the list. This will cause the        invention does not depend on how this is realised, whether it
marking to move in the same direction. The speed of the                   is through time-sharing of one processor, parallel use of sev
movement of the marking is lower than the speed of the                    eral processors, or any other technique.
movement of the object, with the purpose of making the                       According to the present invention the menu area 2 is
navigation easier.                                                        adapted to present a representation of a first 21, a second 22
                                                                     10
  The user interface of the present invention is specifically             and a third 23 predefined function.
adapted to be used with a small computer unit where the size                 The first function 21 is a general application dependent
of the touch sensitive area is in the order of 2-3 inches. The            function, the second function 22 is a keyboard function, and
user interface is also adapted to be operated by one hand,                the third function 23 is a task and file manager.
where the object can be a finger, Such as the thumb, of a user       15      FIG. 2 shows that any one of these three functions 21, 22.
of the computer unit.                                                     23 can be activated when the touch sensitive area 1 detects a
                         Advantages                                       movement of an object 4 with its starting point A within the
                                                                          representation of a function on the menu area 2 and with a
   Those advantages that can be primarily associated with a               direction B from the menu area 2 to the display area 3.
user interface or a computer readable medium according to                   FIG. 3 shows that if the first function 21 is activated, then
the present invention reside in the ability to establish a user           the display area 3 is adapted to display icons 211, 212, 213,
friendly interface for small handheld computers, both regard              214, 215, 216 representing services or functions depending
ing general application set-up functions, text input functions,           on the current active application. One of the icons, in the
and file and task management.                                             figure exemplified by icon 211, always represents a “help'-
                                                                     25   service, regardless of application. Any key that, because of
       BRIEF DESCRIPTION OF THE DRAWINGS                                  lack of space on the display area, or because the key should be
                                                                          hidden from the active application, or because of any other
   The present invention will now be described in more detail             reason is not shown on the display area of an active applica
with reference to the accompanying drawings, in which                     tion, can be represented by one of the icons 212, 213, 214,
   FIG. 1 is a schematic and highly simplified view of a touch       30   215, 216 that is shown when the first function 21 is activated.
sensitive area on a mobile handheld computer unit; FIG. 2 is                If for instance the active application handles a picture, then
a schematic side view illustrating the activation of a function:          the icons that are shown when the first function is activated
  FIG. 3 is a schematic illustration of a first function;                 can be services such as "save to disk', 'send as SMS, or
   FIG. 4 is a schematic side view illustrating the selection of          “delete' and they can be settings such as “resolution'.
a service or setting represented by an icon;                         35   “colour, or “brightness'.
  FIG. 5 is a schematic illustration of a second function;                   If no application is currently active on the computer unit,
  FIG. 6 is a schematic side view illustrating the selection of           then the icons 211, 212, 213, 214, 215, 216 are adapted to
a third function;                                                         represent services or settings of the operations system of the
  FIG. 7 is a schematic illustration of an application or file;           computer unit, such as background picture, clock, alarm 215.
  FIG. 8 is a schematic illustration on how navigation is            40   users 213, help 211, etc.
performed:                                                                   FIG. 4 shows that selection of a preferred service or setting
  FIG. 9 is a schematic illustration of how the content of the            is done by tapping C, D on corresponding icon 213.
display are is changed;                                                     FIG. 5 shows that if the second function 22 is activated,
   FIG. 10 is a schematic side view further illustrating how              then the display area 3 is adapted to display a keyboard 221
navigation is performed;                                             45   and a text field 222.
   FIG.11 is a schematic illustration of moving forwards in an              Two different scenarios can be at hand when this function
application;                                                              key is activated. A first scenario can be that a text passage in
   FIG. 12 is a schematic illustration of moving backwards in,            the active application is highlighted as the second function is
or closing, an application;                                               activated. If this is the case then the highlighted text passage
  FIG. 13 is a schematic illustration of an enclosure                50   is displayed in the text field 222 for editing through the
   FIG. 14 shows a computer readable medium in the form of                keyboard 221.
a solid state memory.                                                        The highlighted text passage is replaced by the edited text
                                                                          passage when the second function 21 is deactivated.
         DESCRIPTION OF EMBODIMENTSAT                                        A second scenario can be that no text passage in the active
               PRESENT PREFERRED                                     55   application is highlighted. If this is the case then the text field
                                                                          222 is available for inputting and editing of text through the
  FIG. 1 illustrates a user interface for a mobile handheld               keyboard 221.
computer unit. The user interface according to the present                   In the case of the latter scenario, the first function 21 can be
invention is specifically adapted to computer units compris               activated, or the second function 22 can be closed. If the
ing a touch sensitive area 1, which is divided into a menu area      60   second function 22 is closed then a choice of saving or delet
2 and a display area 3. It should be understood that there are            ing the inputted text is given, where the choice of saving the
several different kinds of known touch sensitive displays and             inputted text results in an activation of the first function 21.
that the present invention to does not depend on what kind of               As the first function 21 is activated with the second func
touch sensitive display that is used in relation to the inventive         tion 22 as currently active application the first function 21 will
user interface.                                                      65   present services or settings available for the inputted text,
  The computer unit is adapted to run several applications                Such as saving the inputted text for later use, using the input
simultaneously and to present an active application on top of             ted text as telephone number in a telephone application, or
              Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 11 of 12


                                                        US 8,812,993 B2
                              5                                                                            6
sending the inputted text as message in communications                     application, function, service or setting is closed or backed
application, such as e-mail, SMS, or fax.                                  one step by moving V the object 4 from the right of the display
  FIG. 6 shows that if the third function 23 is activated, then            area 3 to the left of the display area 3.
the display area 3 is adapted to display a list 231 with a library            As shown in FIG. 1, the menu area 2 is positioned at the
of available applications and files on the computer unit.             5    bottom of the touch sensitive area 1. The representation of the
   A selection of an application will start the application, and           first function 21 is positioned at the left side of the menu area
a selection of a s file will open the file in an application               2, the representation of the second function 22 is positioned at
intended for the file The name of a selected file can be edited            the middle of the menu area 2, and the representation of the
by activation of the second function 22 as the file is high                third function 23 is positioned at the right side of the menu
lighted.                                                              10   area 2.
   FIG. 7 shows that a selection of an application or a file is               As shown in FIG. 13, the present invention relates to a user
done by moving E the object 4 so that the representation of                interface for a hand held mobile unit that preferably can be
desired application or file is highlighted, removing F the                 manageable with one hand. Hence the present invention
object 4 from the touch sensitive area 1, and then tapping G,              teaches that the user interface is adapted to a touch sensitive
H on the touch sensitive area 1.                                      15   area 1 with a size that is in the order of 2-3 inches, meaning the
   An application or file is highlighted by placing some kind              diagonal distance W between two corners of the touch sensi
ofmarking 232 on the representation of the application or file.            tive area 1.
This marking can be done in different ways, for example by                    The user interface is adapted to be operated by one hand,
putting a frame around the representation of the application or            where the object 4 can be a finger, such as the thumb shown in
file, as shown in the figure, or by inverting the representation           the figures, of a user of the computer unit. It should be under
of the application or file.                                                stood though that the present invention might also be used
   It should be understood that all lists in the computer unit,            with another object, Such as a pen or other pointing device.
Such as a list of contact information in an address book, a list              According to one preferred embodiment of the present
of e-mail messages in a mailbox, or a telephone log, can be                invention the computer unit is covered with an enclosure 5,
managed in the above described manner.                                25   which is provided with an opening 51 for the display area 3.
   The list 231 can be adapted to present only files or only               and where the representations of the menu area 2 is printed on
applications. In this case, the top area of the list 231 can               top of the enclosure 5. It should be understood that the open
present a field 233 through which the content of the list 231              ing 51 might be a transparent part of the enclosure 5 or that it
can be altered. If the list only presents files, then the field 233        might be an open aperture depending on among other things
can display a representation of a task manager and a selection        30   technical considerations pertaining to the touch sensitive area
of the field 233 will cause the list 231 to after to present only          1.
applications, and if the list 231 only presents applications,                 This makes it possible to allow the enclosure 5 to be remov
then the field 233 displays a representation of a file manager             able and exchangeable.
and a selection of the field 233 will cause the list 231 to after             FIG. 14 shows a computer readable medium, in the figure
and present only files.                                               35   schematically shown as a solid-state memory 61. A computer
  FIG. 8 shows that navigation in the list is performed by                 program product is stored within the computer readable
moving the object 4 in a direction I towards the top 231a of the           medium. This computer program product comprises com
list 231 or towards J the bottom 231b of the list 231. This                puter readable code 62, which, when read by a computer 6,
movement I, J of the object 4 will cause the marking 232 to                will make it possible for the computer 6 to present a user
move K, L in the same direction. The speed of the movement            40   interface according to the present invention.
K, L of the marking 232 is lower than the speed of the                        The present invention also teaches that the computer pro
movement I, J of the object 4.                                             gram product is adapted to function as a shell upon an opera
   FIG.9 shows that if the number of applications and/or files             tions system.
in the list 231 exceeds the number of applications and/or files                 It will be understood that the invention is not restricted to
that can be presented on the display area 3, and if the object 4      45   the aforedescribed and illustrated exemplifying embodiments
is moved to the top or bottom position of the display area, then           thereof, and that these embodiments can be modified within
lifted, replaced on the display area, and then again moved to              the scope of the inventive concept illustrated in the accompa
the top or bottom of the display area, then the content of the             nying claims.
display area will be replaced one whole page, meaning that if                   The invention claimed is:
the object 4 is positioned N at the bottom 3b of the display          50      1. A non-transitory computer readable medium storing
area 3, then lifted, replaced on the display area 3, and then              instructions, which, when executed by a processor of an elec
again moved Mto the bottom 3b of the display area 3, then the              tronic device having a touch-sensitive display screen, cause
content 31 of the display area 3 will be replaced P by the                 the processor to enable a user interface of the device, the user
following applications and/or files 32 in the list 231. In the             interface comprising at least two states, namely, (a) a tap
same way, but not shown in the figure, if the object is posi          55   present state, wherein a plurality of tap-activatable icons for a
tioned at the top of the display area, then lifted, replaced on            respective plurality of pre-designated system functions are
the display area 3, and then again moved to the top of the                 present, each system function being activated in response to a
display area, the content of the display area will be replaced             tap on its respective icon, and (b) a tap-absent state, wherein
by the preceding applications and/or files in the list.                    tap-activatable icons are absent but an otherwise-activatable
   FIG. 10 shows that if the object 4 is removed Q from a first       60   graphic is present in a strip along at least one edge of the
position 33 on the display area 3 and then replaced R, Son a               display screen for transitioning the user interface from the
second position 34 on the display area 3, then the navigation              tap-absent state to the tap-present state in response to a multi
can be continued T from the second position 34.                            step usergesture comprising (i) an object touching the display
   FIG. 11 shows that moving U the object 4 from the left of               screen within the strip, and (ii) the object gliding on the
the display area 3 to the right of the display area 3 moves the       65   display screen away from and out of the strip.
active application, function, service or setting on one step                  2. The computer readable medium of claim 1, wherein any
forwards. FIG. 12 shows that, in a similar manner, the active              state transition elicited by a user gesture that begins at a
             Case 6:20-cv-00507 Document 1-2 Filed 06/08/20 Page 12 of 12


                                                   US 8,812,993 B2
                               7
location at which the otherwise-activatable graphic is pro
vided, transitions to the tap-present state.
   3. The computer readable medium of claim 1, wherein the
tap-present state does not display the tap-activatable icons
within a window frame.
   4. The computer readable medium of claim 1, wherein the
plurality of pre-designated system functions comprises a help
function.
   5. The computer readable medium of claim 1, wherein the
plurality of pre-designated system functions comprises a        10
clock function.
   6. The computer readable medium of claim 1, wherein the
plurality of pre-designated system functions comprises an
alarm function.
   7. The computer readable medium of claim 1, wherein the      15
strip is less than a thumbs width wide within the display
SCC.
   8. The computer readable medium of claim 1, wherein the
multi-step user gesture comprises (i) the object touching the
otherwise-activatable graphic, and (ii) the object gliding on
the display Screen away from and out of the strip.
                      k   k   k   k   k
